Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Drawings
The replacement drawing sheets received on March 31, 2022 are not acceptable and have not been entered. The replacement drawing sheets received on March 31, 2022 present new matter in the form of a particular reference character depicting “inflatable elements”. 
The drawings filed October 11, 2021 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character ‘29’.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The language of claim 1, (and claims 2-5, 7 and 8 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “producing by the motor a substantially vertical motion of . . . the infant” as recited within lines 5-6 of claim 1. It is not clear as to how the motor effects vertical motion of the infant particularly when claim 1 fails to set forth to what the infant is secured. 
Claim 4, line 2, “the feet substantially below the head of the infant vertical position” lacks antecedent basis within the claim. It is therefore, not clear as to what “the feet substantially below the head of the infant vertical position” refers.
The language of claim 4, (and claim 5 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “adjusting the infant resting member from the feet substantially below the head of the infant vertical position to one or more other positions” as recited within lines 1-3 of claim 4. The language of claim 4 nor claim 1 from which claim 4 depends fails to establish the infant resting member in any particular position. With “the feet substantially below the head of the infant vertical position” lacking antecedent basis within the claim it is not clear as to what either of “the feet substantially below the head of the infant vertical position” and “one or more other positions” refers. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 4, 5, 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stern et al. 2002/0113469 in view of Harper et al. 5,863,097.
As to claim 1, (and as best understood despite the 35 U.S.C. § 112, second paragraph indefiniteness discussed above), Stern et al. discloses a method for soothing an infant using a mechanical motion, comprising:
providing a frame 22, an infant resting member 26 coupled to the frame and a motor 62 that automatically moves the frame and the infant resting member;
securing an infant in an adjustable position including a position in which the infant’s feet are substantially below its head, (e.g., Figs. 2 and 5);
producing by the motor, a substantially vertical motion of the infant resting member and the infant to soothe the infant, (motor is used); and

Stern et al. does not appear to specifically set forth a generating of vibrations within the infant soothing device.
However, Harper et al. teaches application and utilization of an infant soothing device employing both a motor 60 that automatically moves the frame as well as a mechanism for inducing vibration to the resting member 10, (col. 3, lines 27-38).
Therefore, to have employed a vibrating mechanism with the Stern et al device so as to create or generate a vibration while moving the resting member, thus enhancing the soothing effect for the infant, would have been obvious to one having ordinary skill in the art as taught by Harper et al.
As for claim 2, generating the vibrations further comprises using the motor to generate the vibrations, (as taught by Harper et al at col. 3, lines 27-38).
As for claim 4, (and as best understood despite the 35 U.S.C. § 112, second paragraph indefiniteness discussed above), Stern et al. teaches adjusting the infant resting member from the substantially vertical position to one or more other positions, (para [0032], lines 1-6).
As for claim 5, (and as best understood despite the 35 U.S.C. § 112, second paragraph indefiniteness discussed above), adjusting the infant resting member further comprises adjusting the infant resting member to a horizontal position so that the infant can sleep on the infant resting member, (para [0032], lines 1-6).
As for claim 7, moving the infant resting member and the infant in a selectable motion is taught by both Stern et al., (para [0019])
As for claim 8, the selectable motion further comprises one or more different motion amplitudes, (para [0019] of Stern et al.)

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stern et al. 2002/0113469 in view of Harper et al. 5,863,097 as applied to claims 1, 2, 4, 5, 7 and 8 above, and further in view of Myers et al. 2009/0181780.
To have provided the Stern et al. device with a separate motor to impart or generate vibrations would have been obvious to one having ordinary skill in the art as taught by Myers et al. at lines 6-8 of para [0005] and para [0053].  

Allowable Subject Matter
Claim 6 is allowed.

Response to Arguments
Applicant's arguments filed March 31, 2022 have been fully considered but they are not persuasive. Applicant argues “Stern does not . . . [disclose] the ‘substantially vertical motion of the infant resting member and the infant to soothe the infant’ as the motion in Stern is mostly horizontal along the tracks due to the sliding motion.” However, Stern et al. provides motion with a vertical component thus “producing by the motor, a substantially vertical motion of the infant resting member and the infant.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                    /MICHAEL SAFAVI/            
                                                                    Primary Examiner, Art Unit 3631






















M. Safavi
April 04, 2022